DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5 in the reply filed on 30 September 2021 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites line 2 “the first corrugated tube”, however it is believed that “tube” should be “section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0072878 to Mochizuki et al. in view of 2015/0294764 to Adachi et al
Mochizuki et al. discloses a corrugated tube (1) comprising a flexible section (10) and a straight-tubular shaped straight section (20) at one end of the flexible section, wherein the flexible section includes a bellows-shaped first corrugated section (10a) in which a plurality of mountain portions (12a) are formed at a first pitch and a bellows-shaped second corrugated section (10b) provided between the first corrugated section and the straight section, wherein the second corrugated section comprises a plurality of mountain portions (12b) are formed at a second pitch larger than the first pitch, as recited in claim 1.  Paragraph [0037] discloses that the straight portions are formed at both ends of the conduit, with the second corrugated section provided at least between the straight section at one end part and the first corrugated section, as recited in claims 3 and 5.  Paragraph [0045] discloses that consideration is given to form the lengths of the projection strips/mountains (12) of equal length in both the first and second bellows portions, and form recessed grooves of a different, longer length in order to vary the stiffness in the bellows portion, in order to provide a less stiff bellows section between the more flexible and straight conduit sections, however, figs. 1 and 2, as well as paragraph [0046] disclose that it is preferable that the length of the recessed grooves in the first and second corrugated section are equal while the length of the Adachi et al. also discloses a variable flexible corrugated conduit (16) having straight sections (25) and flexible corrugated sections (24), with the flexible corrugated sections including first (24a) and second (24b) sections.  A length of an axial center of the mountain portions of the second corrugated section is the same length as a length of center direction of the mountain portions of the first section, and a length in the axial center direction of valley portions in the second corrugated section is larger than a length in the axial center direction of valley portions in the first corrugated section.  Adachi et al. further discloses the wall thickness of the second corrugated sections is the same as the that of the first corrugated section, as recited in claim 2.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lengths of the mountain and valley portions of the flexible section of Mochizuki et al., as suggested by both Adachi et al. and Mochizuki et al. in order to provide an alternative means of providing a lower flexibility section connecting the straight, non-flexible portion to the higher flexibility portion.  It also would have been obvious to one having ordinary skill in the art to maintain the same wall thickness of both first and second flexible sections, also as suggested by Adahci et al. in order to allow the required flexibility.            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing flexible corrugated conduits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


October 22, 2021
P. F. Brinson